RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1382-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.T.P.,

          Defendant-Appellant,

and

S.P.,

     Defendant.
__________________________

IN THE MATTER OF D.P.T.,
a minor.
__________________________

                   Submitted March 3, 2021 – Decided April 8, 2021

                   Before Judges Fuentes and Whipple.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Union County, Docket
              No. FN-20-0079-18.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Richard Foster, Assistant Deputy Public
              Defender, of counsel and on the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jane Schuster, Assistant Attorney General,
              of counsel; Andrea Barilli, Deputy Attorney General,
              on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith Alexis Pollock, Deputy
              Public Defender, of counsel; Melissa R. Vance,
              Assistant Deputy Public Defender, of counsel and on
              the brief).

PER CURIAM

        Defendant R.T.P. (Rosa1), appeals from the June 4, 2018 order of the

Family Part, entered after a fact-finding hearing, determining that she had

neglected her daughter D.P.T. (Donna). We affirm.

        The following facts were drawn from the record. Rosa moved to the

United States in October 2001, approximately two years after Donna was born

in Guatemala. Donna lived with her father 2 in Guatemala until she moved to


1
  For the sake of anonymity and ease of reference, we utilize pseudonyms to
protect the parties and the child. See R. 1:38-3(d)(13).
2
    Donna's father remains in Guatemala and was not a part of these proceedings.
                                                                          A-1382-19
                                        2
defendant's apartment in Plainfield. Donna came to the United States in January

2016 after her father paid someone to bring her here to live with Rosa.

      The Division of Child Protection and Permanency's (Division)

involvement began on the night of October 6, 2017, when it received a referral

from Officer Inesha Nash of the Plainfield Police Department, that Rosa had

kicked her fifteen-year-old daughter, Donna, out of the house a few days earlier.

This altercation included grabbing Donna by the hair because she did not pay

rent. Officer Nash told the Division that Donna did not attend school, and

instead, was forced to work. At that time, Donna was surreptitiously staying

with her eighteen-year-old brother H.T.P. (Harry) in the same place until

October 6, when Donna and her mother had a second altercation, leaving Donna

with nowhere to live. Officer Nash also stated Donna did not want to return,

and it was unclear if Rosa would allow Donna to return home.

      A Division worker, Yolanda De Pareja, from the Division's Intake Unit,

who arrived after the Division's Special Response Unit (SPRU), assessed the

situation by going to the Plainfield Police Department and speaking with Rosa

and Donna. Donna reported that her mother made her work and pay rent, and

that she wanted to attend school, but could not, because she was forced to work

full time. Donna also disclosed that, although she was undocumented, she had


                                                                           A-1382-19
                                       3
obtained various jobs under someone else's social security number with false

papers, which her mother procured for her. Donna was also able to display pay

stubs from these various jobs.    The Plainfield police confiscated the false

documents from Donna. At that point, Donna told the investigator that she

wanted to go back home to her mother's but thought her mother did not want

her. She described a contentious relationship with Rosa since she came from

Guatemala.

      Rosa gave a different version of what had been happening, stating she

wanted Donna to attend school, but Donna refused. She also said she wanted

Donna to work to learn financial responsibility but denied forcing her to drop

out of school. De Pareja confronted Rosa with the allegation that Donna was

being forced to pay rent, and Rosa admitted that she did ask Donna to contribute

to the rent. As she explained, Rosa expected Donna to contribute to the rent by

working, since Donna was not in school, and Rosa did not want Donna to sit at

home and "do nothing." Rosa also explained that the altercations with Donna

occurred because she had found Donna in the home with a male and said Donna

did not respect her ever since she left her in Guatemala twelve years ago. The

Division worker emphasized that Donna should be in school and that, because




                                                                          A-1382-19
                                       4
of her age, she could only work certain hours. De Pareja also informed Rosa

that if she did not take Donna home, it could be considered abandonment.

      Ultimately, Rosa and Donna agreed to go back home, where a Division

SPRU worker, Maria Perez, interviewed Harry. He reported that Donna and her

mother fought over Donna's boyfriend being in the house and that was the reason

why Donna left. Harry reported that Rosa requested he and Donna contribute

$300 each toward the rent. By the end of this interaction, Donna agreed to abide

by her mother's rules, and Rosa agreed not to demand money from her daughter

and to get her re-engaged with school.

      A week later, a Division worker met with the family again.         Donna

reported Rosa continued to force her to work to pay rent and that her mother had

signed her out of school. Rosa asserted Donna was refusing to go to school, and

because of that, Donna was going to have to contribute to household expenses.

      On December 5, 2017, Division investigator Yolanda De Pareja met with

Plainfield High School's truancy officer, Juanita Toledo-Hall, who reported that

Rosa officially withdrew Donna from school on October 23, and that Rosa was

contacted as early as September 22 about her daughter's lack of attendance.

During the previous academic year, Donna had missed twenty-one days of

school, was tardy for sixteen days, and truant twenty days. Toledo-Hall did


                                                                           A-1382-19
                                         5
confirm Donna performed well in her classes, when she was there. But Donna

had not attended school at all during the 2017-2018 school year. The Division

entered a finding of "unfounded" as to the allegation that Rosa failed to provide

basic needs and "not established" regarding Donna's educational neglect.

      The same day, Donna called De Pareja to report that her mother moved to

another apartment in the same town three weeks earlier, and her landlord was

asking for the rent. Donna did not know what to do. When the worker finally

reached Rosa, she responded, "take her."

      De Pareja interviewed Donna at her home and confirmed Rosa's room

appeared vacant. The police had taken Donna's fraudulent documents so she

could no longer work; her mother had left the home three weeks earlier; she had

no money for rent; and her brother was providing her with food.            Donna

disclosed that before she left the home, Rosa allowed an unrelated man to spend

the night in Donna's room, and he had made unwanted sexual advances toward

Donna. Donna denied knowing where her mother was. De Pareja tried calling

Rosa, to no avail, so the Division executed an emergency removal 3 of Donna.

Later in the day, De Pareja spoke with Rosa on the phone.            She denied



3
  An emergency removal in this instance is also referred to as a Dodd removal,
pursuant to N.J.S.A. 9:6-8.1 to -8.82.
                                                                           A-1382-19
                                       6
abandoning her daughter, but when asked what arrangements she had made to

provide Donna with food and water, Rosa responded that Donna "has not asked

for either and has provided for herself." Rosa admitted that she was unsure how

Donna would support herself and said that the Division could keep Donna,

because she could no longer control her, and no longer wanted to assume

responsibility for her.

      Later, the Division worker found Rosa at work and served her with the

emergency removal paperwork.            Rosa denied abandoning Donna and

emphasized that, while not contributing to Donna's basic needs of food, water,

and supervision, she made sporadic visits to the home. Rosa also claimed that

Donna was stealing her money and selling her perfumes. Rosa claimed she

moved out about a week ago, not three weeks earlier as Donna alleged, to keep

her eight-year-old youngest child from being exposed to Donna's defiant

behaviors. Under these circumstances, the Division found sufficient evidence

to establish Rosa had abandoned Donna.

      The fact-finding trial was held on June 4, 2018. Donna, Officer Nash, and

De Pareja testified.      When Donna testified, she confirmed a series of text

messages, including Rosa asking Donna and her brother for $380 in rent, each.

Donna also testified about being uncomfortable around the men her mother


                                                                         A-1382-19
                                         7
knew, including one of their landlords, who offered her alcohol and said he liked

her. She also mentioned her mother dispatching a man Rosa knew to pick Donna

up from work, but she refused to go with him because she felt uncomfortable.

      De Pareja testified Donna was signed out of school at the end of October

2017 and it was apparent Donna and her older brother were left behind when

defendant moved out. Officer Nash corroborated the details of her interaction

with Donna when she first arrived to the police station in October.

      The court entered an oral decision finding Rosa had abused and neglected

Donna by abandoning her as defined under N.J.S.A. 9:6-8.21(c)(5). The court

found that the Division's witnesses were credible and corroborated the Division's

investigative determinations. The judge noted Rosa had an opportunity to testify

to refute the assertions of the Division but chose not to. The court found it

significant that, after the Division became involved in October 2017, Rosa never

informed her caseworker that she was leaving the home for a period of three to

four weeks, instead, leaving Donna to pay her own rent.

      Ultimately, the court held that Rosa's conduct met all three prongs of the

abandonment section of Title 9 by a preponderance of the evidence. First, Rosa

willfully and recklessly abandoned her daughter by leaving her on her own;

second, Rosa failed to take Donna back even after the Division gave her the


                                                                           A-1382-19
                                       8
opportunity to make a plan for her return; and third, Donna is now supported at

the expense of the public as a result. The court also explained Rosa could have

taken advantage of therapeutic support offered by the Division but failed to do

so, and instead, took matters into her own hands by leaving the home. The court

entered an order the same date.

      On June 27, 2018, the Family Part judge entered a special findings order

for Donna to be able to apply to the United States Citizenship and Immigration

Services for a Special Immigrant Juvenile (SIJ) Status visa. The court found

that Rosa neglected Donna by not providing her with a safe and appropriate

home. Rosa also failed to provide her with basic needs including food, clothing

and shelter; thus, Donna had to work night shifts at a factory. The court made a

finding of abandonment against Rosa and held Donna could not return to her

home country of Guatemala. Primarily, she could not return because her father

had not provided her with a safe or appropriate home after he sustained injuries

from a serious accident; he allowed her to travel alone to New Jersey at the age

of fourteen; and he had failed to provide financial, educational, or medical

support for her while she was in New Jersey. This appeal followed.

      Defendant raises the following issues on appeal.

            POINT I: AS A MATTER OF LAW, THIS COURT
            SHOULD REVERSE THE TRIAL COURT'S

                                                                          A-1382-19
                                       9
JUDGMENT, PURSUANT TO N.J.S.A. 9:6-8.21(c)(5)
AND N.J.S.A. 9:6-1, THAT [ROSA] ABUSED AND
NEGLECTED HER DAUGHTER BY ABANDONING
HER, BECAUSE THAT JUDGMENT WAS THE
RESULT OF MISINTERPRETATION OF THOSE
STATUTES, RESULTING IN A MISAPPLICATION
OF THE LAW THAT IS UNSUPPORTED BY OUR
COURTS' INTERPRETATION AND APPLICATION
OF   THE      TITLE    9    DEFINITION    OF
ABANDONMENT AS A FORM OF ABUSE AND
NEGLECT.

     A. THE TRIAL COURT'S DETERMINATION
THAT [DIVISON] HAD ESTABLISHED THE FIRST
TWO PARTS OF THE TITLE 9 ABANDONMENT
DEFINITION WAS ERROR AS A MATTER OF
LAW, BECAUSE THE PARTICULAR ACTS BY
[ROSA] THAT THE COURT VIEWED AS HAVING
SATISFIED N.J.S.A. 9:6-1(a) AND (b) PREDATED
ANY OF THE ACTS THAT PRECIPITATED
[DIVISION]'S ALLEGATION THAT [ROSA] HAD
ABUSED AND NEGLECTED HER DAUGHTER BY
ABANDONING HER.

      B. THE TRIAL COURT'S RULING THAT THE
N.J.S.A. 9:6-1(c) DEFINITION OF ABANDONMENT
HAD BEEN MET IN THIS MATTER SHOULD BE
REVERSED AS A MATTER OF LAW, AS THE
FINDING ITSELF DOES NOT REFLECT A
WILLFUL, SETTLED PURPOSE ON THE PART OF
[ROSA]      TO      PERMANENTLY     ABANDON
CONTROL AND CUSTODY OF HER DAUGHTER
TO THE CARE OF THE STATE.

POINT II: THE TRIAL COURT VIOLATED
[ROSA]'S RIGHT TO DUE PROCESS BY BASING
ITS ABANDONMENT JUDGMENT ON HER
PERCEIVED    FAILURE   TO  SATISFY   AN

                                                A-1382-19
                    10
             "AFFIRMATIVE OBLIGATION" IMPOSED AFTER-
             THE-FACT BY THE COURT WITHOUT ANY
             SUPPORT IN THE LAW, AND BY CONSIDERING
             EVIDENCE OF PARENTAL ACTS THAT
             PRECEDED [THE DIVISION]'S DECEMBER 2017
             ALLEGATION AS SUBSTANTIVE PROOF OF
             ABANDONMENT IN GENERAL, WITHOUT THE
             ACCUSED HAVING HAD REASONABLE NOTICE
             BEORE TRIAL THAT SUCH EVIDENCE WOULD
             BE SO CONSIDERED.

      Our standard of review of a court's abuse or neglect determination is

limited. When a trial court's fact-finding is based on competent, material and

relevant evidence, we ordinarily defer to its findings, because a trial court " has

a 'feel of the case' that can never be realized by a review of the cold record."

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting

N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 293 (2007)). We

owe no deference to the trial court's legal conclusions. N.J. Div. of Youth &

Family Servs. v. S.H., 202 N.J. 145, 183 (2010). Moreover, "'where the focus

of the dispute is . . . alleged error in the trial judge's evaluation of the underlying

facts and the implications to be drawn therefrom,' the traditional scope of review

is expanded." M.M., 189 N.J. at 279 (alterations in original) (quoting In re

Guardianship of J.T., 269 N.J. Super. 172, 188-89 (App. Div. 1993)).

      In Lavigne v. Family & Children's Soc'y, 11 N.J. 473, 480 (1953), the

Court set forth the standard required for the State to prove abandonment un der

                                                                                A-1382-19
                                         11
N.J.S.A. 9:6-8.21(c)(5) as "any conduct on the part of the parent which evinces

a settled purpose to forego all parental duties and relinquish all parental claims

to the child." (quoting Winans v. Luppie, 47 N.J. Eq. 302, 304 (E. & A. 1890)).

The facts here support how Rosa's conduct amounted to a "settled purpose" to

forgo her parental rights. An "abused or neglected child" is defined in Title 9

as, among other things, "a child who has been willfully abandoned by his parent

or guardian, as herein defined[.]" N.J.S.A. 9:6-8.21(c)(5). Abandonment:

            Shall consist in any of the following acts by anyone
            having the custody or control of the child: (a) willfully
            forsaking a child; (b) failing to care for and keep the
            control and custody of a child so that the child shall be
            exposed to physical or moral risks without proper and
            sufficient protection; (c) failing to care for and keep the
            control and custody of a child so that the child shall be
            liable to be supported and maintained at the expense of
            the public, or by child caring societies or private
            persons not legally chargeable with its or their care,
            custody and control.

            [N.J.S.A. 9:6–1.]

      Thus, the parent must have engaged in a course of conduct that evidences

intentional acts that will sever him or her from parental duties and forgo any

claim to the child. H.S.P. v. J.K., 435 N.J. Super. 147 (App. Div. 2014). Having

reviewed the record, we are satisfied there is substantial evidence in the record

to support the court's determination. We add the following.


                                                                            A-1382-19
                                       12
      The judge stated he was deciding this case under N.J.S.A. 9:6-8.21.

However, he directly listed the criteria laid out by N.J.S.A. 9:6-1 on the record.

Although Rosa raises this as an issue, it is not a critical error. See N.J.S.A. 9:6-

8.21(c)(5) ("[A] child who has been willfully abandoned by his parent or

guardian, as herein defined [by N.J.S.A. 9:6-1]."). Therefore, even if the court

wanted to rely on N.J.S.A. 9:6-8.21(c)(5), it could not do so without referencing

N.J.S.A. 9:6-1.

      We reject Rosa's assertion the judge improperly relied on her decision to

relinquish custody of Donna.       "The statutory notion of abandonment . . .

import[s] any conduct on the part of the parent, which evinces a settled purpose

to forego all parental duties, and relinquish all parental claims to the child."

Winans, 47 N.J. Eq. at 304-05. Similarly, in the context of a termination of

parental rights case, "[a]bandonment requires a finding that parents, although

physically and financially able to care for their children, willfully forsook their

parental responsibilities.    The concept of abandonment entails a willful

surrender or intentional abdication of parental rights and duties."           In re

Guardianship of K.L.F., 129 N.J. 32, 39 (1992).            We also reject Rosa's

contention that the abandonment proceeding was designed to achieve Donna's

path to SIJ status, as an attempt to shift blame for Donna's abandonment onto


                                                                              A-1382-19
                                        13
her.

       The only relevant question before the court was whether defendant

"abandoned" her daughter, by leaving her on her own and forcing the Division

to assume care, custody, and control of Donna. See N.J.S.A. 9:6-1. The Family

Part judge correctly found that a parent is not allowed to abandon a child merely

because that child is difficult to control or has mental health issues, since neither

circumstance mitigates the fundamental responsibility of the parent to provid e

care for her child. But for the Division's intervention, defendant left Donna

without a safe and secure place to stay, thereby exposing the child to an actual

and imminent risk of harm. In short, defendant "willfully forsook [her] parental

responsibilities." K.L.F., 129 N.J. at 39.

       The remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

       Affirmed.




                                                                               A-1382-19
                                        14